UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the Quarterly Period ended September 30, 2011 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes/X/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,475,313 shares of common stock, par value $.01, outstanding at November 4, 2011. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) SEPTEMBER 30, DECEMBER 31, (Unaudited) ASSETS Cash $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair value $2,142 – September 2011; $1,300 - December 2010) Mortgage loans held for sale Loans receivable, net of allowance for loan losses of $40,466 – September 2011; $41,487 - December 2010 FDIC indemnification asset Interest receivable Prepaid expenses and other assets Foreclosed assets held for sale, net Premises and equipment, net Goodwill and other intangible assets Investment in Federal Home Loan Bank stock Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Securities sold under reverse repurchase agreements with customers Short-term borrowings Structured repurchase agreements Subordinated debentures issued to capital trusts Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Current and deferred income taxes Total Liabilities Stockholders' Equity: Capital stock Serial preferred stock – CPP, $.01 par value; authorized 1,000,000 shares; issued andoutstanding September 2011 – 0 shares, December 2010 – 58,000 shares Serial preferred stock – SBLF, $.01 par value; authorized 1,000,000 shares; issued andoutstanding September 2011 – 57,943 shares, December 2010 – 0 shares Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding September 2011 – 13,475,313 shares; December 2010 - 13,454,000 shares Common stock warrants; September 2011 – 0 shares, December 2010 – 909,091 shares Additional paid-in capital Retained earnings Accumulated other comprehensive gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) THREE MONTHS ENDED SEPTEMBER 30, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales and impairments of available-for-sale securities Late charges and fees on loans Accretion (amortization) of income related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME ) NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred stock dividends and discount accretion Non-cash deemed preferred stock dividend NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) NINE MONTHS ENDED SEPTEMBER 30, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales and impairments of available-for-sale securities 83 Late charges and fees on loans Accretion (amortization) of income related to business acquisitions ) Other income TOTAL NON-INTEREST INCOME ) NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred stock dividends and discount accretion Non-cash deemed preferred stock dividend NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Items not requiring (providing) cash: Depreciation Amortization of other assets Compensation expense for stock option grants Provision for loan losses Net gains on loan sales ) ) Net gains on sale or impairment of available-for-sale investment securities ) ) Net (gains) losses on sale of premises and equipment ) Loss on sale of foreclosed assets Amortization (accretion) of deferred income, premiums, discounts and fair value adjustments ) Deferred income taxes ) Changes in: Interest receivable Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes refundable/payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in loans ) Purchase of loans ) ) Proceeds from sale of student loans Purchase of additional business units (1 ) ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment Proceeds from sale of foreclosed assets Capitalized costs on foreclosed assets ) ) Proceeds from sales of available-for-sale investment securities Proceeds from maturing held-to-maturity investment securities Proceeds from called investment securities Principal reductions on mortgage-backed securities Purchase of available-for-sale securities ) ) Purchase of held-to-maturity securities ) ) (Purchase) redemption of Federal Home Loan Bank stock ) Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in certificates of deposit ) ) Net increase in checking and savings deposits Repayments of Federal Home Loan Bank advances ) ) Net decrease in short-term borrowings and structured repo ) ) Advances from borrowers for taxes and insurance Proceeds from issuance of preferred stock Redemption of preferred stock ) Purchase of common stock warrant ) Dividends paid ) ) Stock options exercised Net cash used in financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Consolidated Financial Statements 5 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial condition, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2010, has been derived from the audited consolidated statement of financial condition of the Company as of that date.Certain prior periods’ amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on net income. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2010 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. NOTE 3: COMPREHENSIVE INCOME The FASB’s Accounting Standards Codification (“FASB ASC”) Topic 220 requires the reporting of comprehensive income and its components. Comprehensive income is defined as the change in equity from transactions and other events and circumstances from non-owner sources, and excludes investments by and distributions to owners. Comprehensive income includes net income and other items of comprehensive income meeting the above criteria. The Company's only component of other comprehensive income is the unrealized gains and losses on available-for-sale securities. 6 Three Months Ended September 30, (In Thousands) Net unrealized gain on available-for-salesecurities $ $ Non-credit component of unrealized gain on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized 46 Less reclassification adjustment for gain includedin net income Other comprehensive income (loss), before tax effect ) Tax expense (benefit) ) Change in unrealized gain (loss) on available-for-sale securities, net of income taxes $ $ ) Nine Months Ended September 30, (In Thousands) Net unrealized gain on available-for-salesecurities $ $ Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized ) Other-than-temporary impairment loss recognized in earnings on available-for-sale debt securities ) — Less reclassification adjustment for gain includedin net income Other comprehensive income (loss), before tax effect ) Tax expense (benefit) ) Change in unrealized gain (loss) on available-for-sale securities, net of income taxes $ $ ) 7 The components of accumulated other comprehensive income, included in stockholders’ equity, are as follows: September 30, December 31, (In Thousands) Net unrealized gain on available-for-salesecurities $ $ Netunrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized 67 ) Tax expense Net-of-tax amount $ $ NOTE 4: RECENT ACCOUNTING PRONOUNCEMENTS In September 2011, the FASB issued Accounting Standards Update (ASU) No. 2011-09 to amend FASB ASC Subtopic 715-80, Compensation – Retirement Benefits – Multiemployer Plans:Disclosures about an Employer’s Participation in a Multiemployer Plan.The Update requires employers with multiemployer pension plans to provide additional disclosures.The new disclosures require qualitative and quantitative information about the plans such as detailed identification of the plans in which employers participate, the level of participation in the plans as indicated by contribution amounts and whether those contribution amounts represent more than five percent of total contributions made by all contributing employers, detailed information about the financial health of the plans and the nature of employer commitments to the plans.Further disclosure is required for plans without additional publicly available information outside of the employer’s disclosures such as the plan’s annual report on a US Form 5500.For public entities, the Update is effective for annual reporting periods beginning after December 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations.The Company participates in a multiemployer plan and is currently evaluating the additional disclosures that may be required. In September 2011, the FASB issued ASU No. 2011-08 to amend FASB ASC Topic 350, Intangibles – Goodwill and Other:Testing Goodwill for Impairment.The purpose of the Update is to simplify how entities test goodwill for impairment.The amendments allows entities the option of considering qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.The results of this consideration are then used to determine whether the two-step goodwill impairment test described in Topic 350 must be performed.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.The Update is effective for interim and annual reporting periods beginning after December 15, 2011.While early adoption is permitted, the Company did not choose to do so.The Update is not expected to have a material impact on the Company’s financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05 to amend FASB ASC Topic 220, Comprehensive Income:Presentation of Comprehensive Income.The purpose of the Update is to improve the comparability, consistency and transparency of financial reporting related to other comprehensive income.It eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.Instead, the components of other comprehensive income must either be presented with net income in a single continuous statement of comprehensive income or as a separate but consecutive statement following the statement of operations.Regardless of which method is used, adjustments for items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements.The Update is effective on a retrospective basis for interim and annual reporting periods beginning after December 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations. In May 2011, the FASB issued ASU No. 2011-04 to amend FASB ASC Topic 820, Fair Value Measurement:Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.The Update amends the GAAP requirements for measuring fair value and for disclosures about fair value measurements to improve consistency between GAAP and IFRSs by changing some of the wording used to describe the requirements, clarifying the intended application of certain requirements and changing certain principles.The Update is effective on a prospective basis for interim and annual reporting periods beginning after December 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations. 8 In April 2011, the FASB issued ASU No. 2011-03 to amend FASB ASC Topic 860, Transfers and Servicing.ASC 860 outlines when the transfer of financial assets under a repurchase agreement may or may not be accounted for as a sale.Whether the transferring entity maintains effective control over the transferred financial assets provides the basis for such a determination.The previous requirement that the transferor must have the ability to repurchase or redeem the financial assets before the maturity of the agreement is removed from the assessment of effective control by this Update.The Update is effective on a prospective basis for interim and annual reporting periods beginning on or after December 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations. In April 2011, the FASB issued ASU No. 2011-02 to amend FASB ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors.The statement clarifies guidance used by creditors to identify troubled debt restructurings and to result in more consistent application of GAAP for debt restructurings.The guidance was effective for the Company on July 1, 2011.The adoption of this guidance did not have a material impact on the Company’s financial position or results of operations. NOTE 5: STOCKHOLDERS' EQUITY Previously, the Company's stockholders approved the Company's reincorporation to the State of Maryland. Under Maryland law, there is no concept of "Treasury Shares." Instead, shares purchased by the Company constitute authorized but unissued shares under Maryland law. Accounting principles generally accepted in the United States of America state that accounting for treasury stock shall conform to state law. The cost of shares purchased by the Company has been allocated to Common Stock and Retained Earnings balances. On August 18, 2011, the Company entered into a Small Business Lending Fund-Securities Purchase Agreement (“Purchase Agreement”) with the Secretary of the Treasury, pursuant to which the Company sold 57,943 shares of the Company’s Senior Non-Cumulative Perpetual Preferred Stock, Series A (the “SBLF Preferred Stock”) to the Secretary of the Treasury for a purchase price of $57,943,000.The SBLF Preferred Stock was issued pursuant to Treasury’s SBLF program, a $30 billion fund established under the Small Business Jobs Act of 2010 that was created to encourage lending to small businesses by providing Tier 1 capital to qualified community banks and holding companies with assets of less than $10 billion.As required by the Purchase Agreement, the proceeds from the sale of the SBLF Preferred Stock were used in connection with the redemption of the 58,000 shares of preferred stock, issued to the Treasury pursuant to the Capital Purchase Program (CPP), at a redemption price of $58.0 million plus the accrued dividends owed on the preferred shares. On September 21, 2011, the Company completed the repurchase of the warrant held by the Treasury that was issued as a part of its participation in the CPP.The 10-year warrant was issued on December 5, 2008 and entitled the Treasury to purchase 909,091 shares of Great Southern Bancorp, Inc. common stock at an exercise price of $9.57 per share.The repurchase was completed for a price of $6.4 million, or $7.08 per warrant share, which was based on the fair market value of the warrant as agreed upon by the Company and the Treasury. 9 NOTE 6: EARNINGS PER SHARE Three Months Ended September 30, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common shareholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price 27 Diluted shares Net income available to common shareholders $ $ Per share amount $ $ Options to purchase 661,935 and 456,045 shares of common stock were outstanding at September 30, 2011 and 2010, respectively, but were not included in the computation of diluted earnings per share for each period because the options’ exercise prices were greater than the average market prices of the common shares for the three months ended September 30, 2011 and 2010, respectively. Nine Months Ended September 30, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common shareholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price 33 Diluted shares Net income available to common shareholders $ $ Per share amount $ $ Options to purchase 616,235 and 420,545 shares of common stock were outstanding at September 30, 2011 and 2010, respectively, but were not included in the computation of diluted earnings per share for each period because the options’ exercise prices were greater than the average market prices of the common shares for the nine months ended September 30, 2011 and 2010, respectively. 10 NOTE 7: INVESTMENT SECURITIES September 30, 2011 Gross Gross Tax Amortized Unrealized Unrealized Fair Equivalent Cost Gains Losses Value Yield (In Thousands) AVAILABLE-FOR-SALE SECURITIES: U.S. government agencies $ $ $
